M.D. Appeal dkt.
                                                                      49 MAP 2019


                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 52 MAL 2019
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
SCOTT CHARLES DAVIS,                         :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM



      AND NOW, this 25th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:

      Whether costs relating to sentencing, and costs relating to re-sentencing,
      constitute “costs of prosecution and trial” under 16 P.S. § 1403?